DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed January 25, 2021.  Claim 1 is amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 19-20, Applicant recites that a deepest part of the reflecting grooves is disposed off-set with respect to a deepest part of the reflecting depressions “as lines on both sides of the light guide plate”.  It is unclear to Examiner what is meant by the phrase “as lines on both sides of the light guide plate”.  What 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (WO 2018/116815; for examination purposes, Examiner references US 2020/0049877 which is the English translation of WO 2018/116815).

Regarding claim 2, the reflecting depressions 60 in Watanabe can be filled with a first light reflecting material (81 and14, at least partially filled, see Figures 3 and 9 and para [0072])

Regarding claim 4, the plurality of reflecting grooves 41 in Watanabe have shapes that follow a perimeter of each of the plurality of light emitting cell regions (see at least Figures 4 and 6A-6B).
Regarding claim 5, each of the plurality of light emitting cell regions in Watanabe has a square shape (see at least Figures 3-5 and paras [0055]-[0059]).
Regarding claim 6, each of the plurality of reflecting grooves 41 in Watanabe is a trench or a groove having an inclined surface that slope with respect to the first primary surface 1A (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface relative to surface 1A).
Regarding claim 7, at least one of the plurality of reflecting grooves 50 in Watanabe has an inclined surface and wherein an angle of inclination between the inclined surface and the first primary surface gradually increases moving away from the primary surface (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined 
Regarding claim 8, at least one of the plurality of reflecting depressions 60 in Watanabe comprises a light reflecting hill and a light reflecting valley and wherein at least one of the plurality of reflecting depressions is a groove with inclined surfaces on both sides that slope downward towards a light emitting cell boundary region (see at least Figures 3-5 and paras [0055]-[0059]).
Regarding claim 9, the plurality of reflecting grooves 41 in Watanabe have shapes that follow a perimeter of each of the plurality of light emitting cell regions (see at least Figures 4 and 6A-6B).
Regarding claim 10, the plurality of reflecting grooves 41 in Watanabe have shapes that follow a perimeter of each of the plurality of light emitting cell regions (see at least Figures 4 and 6A-6B).
Regarding claim 11, each of the plurality of reflecting grooves 41 in Watanabe is a trench or a groove having an inclined surface that slope with respect to the first primary surface 1A (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface relative to surface 1A).
Regarding claim 12, each of the plurality of reflecting grooves 41 in Watanabe is a trench or a groove having an inclined surface that slope with respect to the first primary surface 1A (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface relative to surface 1A).

Regarding claim 14, each of the plurality of reflecting grooves 41 in Watanabe is a trench or a groove having an inclined surface that slope with respect to the first primary surface 1A (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface relative to surface 1A).
Regarding claim 15, each of the plurality of reflecting grooves 41 in Watanabe is a trench or a groove having an inclined surface that slope with respect to the first primary surface 1A (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface relative to surface 1A).
Regarding claim 16, at least one of the plurality of reflecting grooves 50 in Watanabe has an inclined surface and wherein an angle of inclination between the inclined surface and the first primary surface gradually increases moving away from the primary surface (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface wherein an angle of inclination between the inclined surface and the primary surface 1A gradually increases moving away from the surface).

Regarding claim 18, at least one of the plurality of reflecting grooves 50 in Watanabe has an inclined surface and wherein an angle of inclination between the inclined surface and the first primary surface gradually increases moving away from the primary surface (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface wherein an angle of inclination between the inclined surface and the primary surface 1A gradually increases moving away from the surface).
Regarding claim 19, at least one of the plurality of reflecting grooves 50 in Watanabe has an inclined surface and wherein an angle of inclination between the inclined surface and the first primary surface gradually increases moving away from the primary surface (see at least para [0059] which teaches that concave grooves 41 can be concave prismatic grooves or concave pyramid grooves, thus having an inclined surface wherein an angle of inclination between the inclined surface and the primary surface 1A gradually increases moving away from the surface).
Regarding claim 20, at least one of the plurality of reflecting grooves 50 in Watanabe has an inclined surface and wherein an angle of inclination between the .

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, as noted above, Examiner finds the recitation “as lines on both sides of the light guide plate” generally vague and unclear.  However, in applying the prior art reference Watanabe, Examiner submits that the first primary surface 1A of the light guide plate in Watanabe also includes a plurality of different reflecting grooves 41 positioned away from the center of each of the plurality of light emitting cell regions near the cell boundary, and the deepest part of these reflecting grooves 41 is disposed off-set with respect to a deepest part of the reflecting depressions 60 as lines on both sides of the light guide plate.  Examiner does not include the reflecting grooves 50 as part of the “plurality of reflecting grooves positioned away from the center of each of the plurality of light-emitting cell regions near the cell boundary”, thus the deepest part of these reflecting grooves 41 is disposed off-set with respect to a deepest part of the reflecting depressions 60 as lines on both sides of the light guide plate.  Accordingly the rejection of at least claim 1 as being anticipated by Watanabe is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875